Title: To James Madison from Albert Gallatin, 31 January 1812
From: Gallatin, Albert
To: Madison, James


Dear Sir
31 Jany. 1812
It being provided by the 7th Section of the Act entitled “an Act to regulate the laying out and making a road from Cumberland in the State of Maryland to the State of Ohio” (8th Vol. page 34) that the President should lay before Congress an annual statement of the proceedings under the act, I have addressed to you the enclosed letter which together with the documents accompanying it may, I presume, serve as a report. Duplicates are sent, in order that you may, if thought proper, send one to each house. Respectfully Your obedt. Servant
Albert Gallatin
